Title: Nicolas G. Dufief to Thomas Jefferson, 6 September 1816
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur
            À Philadelphie ce 6 7bre 1816
          
          Après vingt-cinq années de réflexions & d’expériences presque continuelles, je suis parvenu, autant que mes faibles talens me le permettent, à simplifier & à rendre commun l’art d’enseigner les langues, d’une telle manière que la partie la plus pauvre et la plus nombreuse de la société, bornée, dans les pays où le Gouvernement est le plus libéral, à savoir à peine lire et écrire, pourra y recevoir la même éducation, (et peut-être une meilleure) Sous le rapport de leur langue & celui de plusieurs autres, que la classe la plus riche, lorsqu’on y aura introduit la méthode développée dans le manuscript que je vous adresse, & que je me suis fait un honneur et un devoir de Soumettre à votre examen.
          Il a fallu, Monsieur, que je fusse bien convaincu de vos bontés inaltérables pour moi, du zèle qui ne cesse point de vous animer pour le bien général, de la puissance des nouveaux moyens que je propose d’après l’expérience, & Surtout des effets qui en résultent pour le bonheur et le perfectionnement de la société, pour oser troubler le repos qui vous est si justement acquis après tant d’années de consacrées à la chose publique & aux plus utiles travaux. Ainsi, sans chercher à m’excuser davantage de la démarche que je fais auprès de vous, je vais entrer dans quelques détails relatifs à la 4ème Edition de “Nature Displayed” que je projette, de cet ouvrage que l’encouragement puissant de votre approbation m’enhardit à livrer à l’impression, il y a environ treize ans. Elle doit être Stéréotypée a New York où il y a trois fonderies d’établies. Les deux pages qui Sont dans le manuscrit, vous donneront une idée des progrès que l’art admirable de la Stéréotypie a faits dans notre patrie. J’ai du
				apporter, en conséquence, l’attention la plus soutenue, à purger l’ouvrage des fautes des éditions précédentes. A l’égard de celles qui pourraient Se glisser dans l’édition Stéréotype, on a
				inventé
				un procédé ingénieux pour les corriger après même que les planches ont été fondues
          Le corps de l’ouvrage restera invariablement le même. L’ordre des matières, a, cependant, été un peu changé; par exemple, le second vocabulaire du 1er Vol. Se trouve être le premier, & le 2d vol. commence par la Conjugaison du verbe avoir, au lieu de l’analysis of the parts of speech. J’en ai donné la raison.
          sur les 103 pages de la préface manuscrite, il y en a 53 Sur les premières desquelles il suffit de jeter un coup d’œil pour en connaître l’usage, ainsi il est seulement nécessaire d’en lire cinquante, qui imprimées en feront à peu près vingt-cinq, pour pouvoir embrasser la méthode dans toute son étendue. Au lieu de l’épigraphe de Bacon qui est en tête Je me propose d’y Substituer les deux suivantes:
          
          
            
              
                
                   
                     “’Tis the last key-stone
                
                
                  
                  That makes the arch: the rest that there put were put
                
                
                  
                  Are nothing till that comes to bind and Shut.
                
                
                  
                  Then Stands it a triumphal mark! then men
                
                
                  
                  Observe the Strength, the height, the why and when
                
                
                  
                  It was erected; and Still walking under
                
                
                  
                  Meet some new matter to look up and wonder!”
                
              
              
              
                
                    
                  The most certain means of rendering a people free and happy, is to establish a perfect method of education.
                
              
              Beccaria
            
          
          
          J’ai trouvé la première à la fin d’une lettre de Horne à Junius, mais Sans nom d’Auteur. Aucun de nos hommes de lettres que j’ai consultés à ce sujet n’a pu me dire quil qui il est. La Seconde appartient, comme vous Savez, à l’excellent ouvrage sur Montesquieu, sorti des presses de Mr Duane
          Aussitôt que vous aurez eu la bonté de me renvoyer le manuscript, Je commencerai à faire mes dispositions pour imprimer l’édition Stéréotype de “Nature Displayed”
          
            J’ai l’honneur d’être, Monsieur, avec les Sentimens qui vous sont dus à tant de titres, & en fesant les vœux les plus ardens pour la conservation de votre Santé Votre très-dévoué & très-respectueux Serviteur
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir
              Philadelphia 6 September 1816
            
            After twenty-five years of almost continual reflection and experience, I have succeeded, so far as my feeble talents allow, in simplifying and making accessible the art of teaching languages in such a way that the poorest and most numerous part of society (which is limited, even in countries where the government is very liberal, barely to knowing how to read and write) will be able to receive the same education (and perhaps a better one) with regard to their own language and several others, as the richest class, once the method developed in the manuscript I am sending you (and that I considered it an honor and a duty to submit to your examination) is introduced.
            Sir, I had to be completely convinced of your unfailing kindness toward me, of the zeal for the common good that continues to animate you, of the power of the new means that I propose from experience and, most of all, of the beneficial effects they will have on the happiness and improvement of society to dare trouble the repose you have so justly earned after so many years devoted to the public good and the most useful works. Therefore, without apologizing further, I will enter into a few details about the fourth edition of “Nature Displayed” that I am planning. The powerful encouragement of your approbation emboldened me to submit this book for publication about thirteen years ago. It will be stereotyped in New York, where there are three established foundries. The two pages that are enclosed in the manuscript will give you an idea of the progress that the admirable art of stereotypography has made in our
			 country. In
			 consequence, I had to pay the closest attention in order to purge the book of the mistakes of the preceding editions. Regarding the ones that might infiltrate the stereotyped edition, they have
			 invented an ingenious procedure of correcting them even after the plates have been cast
            The body of the book will remain invariably the same. The order in which the topics are presented, however, has changed a little. For example, the second vocabulary of the first volume now comes first, and the second volume starts with the conjugation of the verb avoir, instead of the analysis of the parts of speech. I have given the reason why.
            Of the handwritten preface’s 103 pages, it is enough to glance at the first 53 to know how to use the work. Thus, one need only read fifty pages, which, once printed, will be about twenty-five, to understand the method in its entirety. Instead of Bacon’s epigraph, which appears at the beginning, I propose to substitute the following two:
            
            
              
                
                  
                     
                       “’Tis the last key-stone
                  
                  
                    
                    That makes the arch: the rest that there were put
                  
                  
                    
                    Are nothing till that comes to bind and Shut.
                  
                  
                    
                    Then Stands it a triumphal mark! then men
                  
                  
                    
                    Observe the Strength, the height, the why and when
                  
                  
                    
                    It was erected; and Still walking under
                  
                  
                    
                    Meet some new matter to look up and wonder!”
                  
                
                
                
                  
                      
                    The most certain means of rendering a people free and happy, is to establish a perfect method of education. 
                  
                
                Beccaria
              
            
            
            I found the first at the end of a letter from Horne to Junius, but without the author’s name. Not one of the men of letters I consulted on the subject was able to tell me who he is. The second belongs, as you know, to the excellent
			 work on Montesquieu, which came off Mr. Duane’s printing presses
            As soon as you will be so kind as to send the manuscript back to me, I will begin making arrangements to print the stereotyped edition of “Nature Displayed”
            
              I have the honor to be, Sir, with the sentiments due to you for so many reasons and the warmest wishes for the preservation of your health, your very devoted and very respectful servant
              N. G. Dufief
            
          
        